Citation Nr: 1329326	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a higher initial rating for type 2 
diabetes mellitus, currently rated 20 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability for any portion of the appeal 
period prior to August 6, 2008.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from July 1969 
to March 1970. 

This appeal arises to the Board of Veterans' Appeals (Board) 
from a March 2005-dated (April 2005-issued) rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that in pertinent part 
granted service connection and assigned an initial 10 
percent rating for type 2 diabetes mellitus effective from 
February 17, 2005.  In a May 2005 written, signed statement, 
the Veteran expressed dissatisfaction with the initial 10 
percent rating.  His statement meets all the requirements of 
a notice of disagreement (hereinafter: NOD). See Gallegos v 
Gober, 14 Vet. App. 50 (2000) (an NOD must (1) express 
disagreement; (2) be filed in writing; (3) be filed at the 
AOJ; (4) be filed with one year of the mailing date of the 
decision; and, (5) be filed by the claimant or authorized 
representative).  

After receiving the NOD, the RO issued a new rating decision 
in September 2005 that determined that the assignment of an 
initial 10 percent rating for diabetes mellitus was based on 
clear and unmistakable error and then granted a 20 percent 
rating for type 2 diabetes mellitus effective from February 
17, 2005.  In a second NOD received in November 2005, the 
Veteran disagreed with the 20 percent rating and his appeal 
has continued since then.  The Board has recharacterized the 
issue on appeal to reflect the Veteran's dissatisfaction 
with the initial 20 percent diabetes rating.  

In January 2007, the RO issued a rating decision that in 
pertinent part denied entitlement to total disability rating 
based on individual unemployability (hereinafter: TDIU).  
The Veteran did not appeal that decision.  

The Board remanded the case in August 2008 for further 
development.  The sole issue on appeal was the appeal for an 
initial rating greater than 20 percent for diabetes 
mellitus.  In November 2010, the Board again remanded the 
case for development.  In its November 2010 remand, the 
Board found that the record had raised the issue of TDIU 
due, in part, to diabetes mellitus.  The Board then assumed 
jurisdiction over entitlement to TDIU, citing Rice v. 
Shinseki, 22 Vet. App. 447 (2009), for its authority to 
assert its jurisdiction over the TDIU claim absent a formal 
appeal for such benefits.  The Board also remanded the TDIU 
claim for development. 

In September 2012, the Board again remanded the case for 
development.  The Board referred service connection for 
hypertension and albuminuria for appropriate action.  These 
claims are again referred for appropriate action.

In June 2013, VA's Appeals Management Center (hereinafter: 
AMC) granted TDIU effective from August 6, 2008.  Because 
the current appeal period began well-prior to August 6, 
2008, there remains a portion of the appeal period for which 
TDIU has not been granted.  Thus, the Board has 
recharacterized the issue shown on page one to reflect its 
continuing jurisdiction over entitlement to TDIU for the 
earlier portion of the appeal period.  

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Throughout the appeal period, type II diabetes mellitus 
has been manifested by a requirement for insulin, restricted 
diet, and regulation of activities that require the Veteran 
to avoid strenuous occupational and recreational activity.  

2.  Episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated, are 
not shown.  

3.  For the period prior to August 6, 2008, the schedular 
criteria for TDIU under38 C.F.R. § 4.16(a) are met.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent initial schedular rating 
for type II diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2012).

2.  For the portion of the appeal period prior to August 6, 
2008, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (a), 
4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, all 
remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. 
§§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 
and 3.326(a) (2012).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any 
information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, adequate notice was provided in letters sent to 
the Veteran in March 2005, July 2005, and in March 2006. 

Regarding the claim for a higher initial rating for 
diabetes, the NOD with the initial rating does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103 (a).  
See 38 C.F.R. § 3.159 (b) (3) (2012).  Rather, the 
claimant's appeal of an initial rating triggers VA's duty to 
develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 
7105; 38 C.F.R. § 3.103.  Under these, VA is required to 
advise the claimant of what evidence is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished in a statement of the case 
(hereinafter: SOC).  

The SOC provided the claimant with the relevant rating 
criteria for diabetes.  The claimant was informed of the 
evidence needed to achieve the next-higher schedular rating, 
and also to obtain even higher ratings for diabetes.  Thus, 
VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been 
satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA out-patient treatment reports.  The claimant 
was afforded VA medical examinations.   The most recent VA 
examination report contains sufficient details and is 
adequate for rating purposes.  38 C.F.R. § 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (where VA 
undertakes to provide an examination (even where VA is not 
statutorily obligated to provide one) the Board erred in 
failing to ensure that the examination was adequate or to 
otherwise notify the Veteran why it would not provide the 
promised examination).  

Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The 
Court has also held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Diabetes mellitus has been rated 20 percent disabling for 
the entire appeal period under Diagnostic Code 7913.  Under 
that code, diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, warrants a 60 percent evaluation. 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
that would be compensable if separately evaluated warrants a 
100 percent evaluation. 

 NOTE (1): Evaluate compensable complications of 
diabetes separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913. 

38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

The Veteran's chief argument for a higher initial schedular 
rating is that diabetes mellitus requires "regulation of 
activities" within the meaning of the diagnostic code.  In 
Camacho v. Nicholson, 21 Vet. App. 360, 361 (2007), the 
Court addressed this issue.  In that case, the Court 
deferred to VA's interpretation of Diagnostic Code 7913 and 
held, "...in order for a claimant to be entitled to a 40% 
disability rating, the evidence must show that it is 
medically necessary for the claimant to avoid strenuous 
occupational and recreational activities" [emphasis added at 
the Board].  The Board must therefore determine whether 
there is a plausible basis for finding a medical necessity 
to "avoid strenuous occupational and recreational 
activities" due to diabetes. 

VA has examined the Veteran several times during the appeal 
period.  March and July 2005 VA diabetes mellitus 
compensation examination reports do not address whether 
diabetes has required a" regulation of activities" within 
VA's meaning of that term.  Various VA out-patient treatment 
reports offer details of the Veteran's diet and eating 
regimen due to diabetes; however, a need to avoid certain 
foods does not appear to fall within the purview of avoiding 
strenuous occupational and recreational activities.

An October 2006 VA diabetes mellitus compensation 
examination report mentions that limitation of activity is 
mainly due to heart problems. 

In August 2008, the Veteran's representative argued that 
diabetes mellitus causes a "practical restriction of his 
activities."  In October 2008, the Veteran's private 
physician, U. Shirwany, M.D., reported that the Veteran was 
completely disabled from working; however, the physician's 
list of disabling conditions includes many disabilities.  A 
March 2009 VA general medical compensation examination 
report addresses the issue further. 

In a March 2009 VA general medical compensation examination 
report, the physician stated, "There is questionable 
restriction of activities on account of diabetes, as he 
reports that he feels dizzy intermittently, but it may or 
may not be associated with his activities."  In November 
2010, the Board deemed that opinion inadequate and remanded 
the case for another examination.  

In December 2010, VA received the Veteran's Social Security 
Administration (SSA) file.  A February 2006 SSA decision 
reflects that SSA determined that the Veteran was disabled 
from working beginning in October 2005.  The primary 
diagnosis supporting the disability determination is chronic 
ischemic heart disease.  The secondary diagnosis is diabetes 
mellitus.  The SSA determination argues in favor of a 
finding that diabetes mellitus poses a medical necessity to 
avoid strenuous activity, as it indicates that he cannot 
perform any occupation, in part, due to diabetes. 

A March 2011 VA diabetes mellitus compensation examination 
report reflects that the Veteran reported that he felt 
dizzy, weak, and sick most of the time, along with multiple 
other symptoms, such as cramps in the legs, itching and 
burning in the hands, legs, and feet, tiredness, and nausea.  
The tiredness and nausea appear to be side effects of 
insulin, according to the examiner, a family nurse-
practitioner.  The examiner stated that the Veteran was not 
restricted from performing strenuous activity and also 
concluded that diabetes mellitus would not limit the 
Veteran's occupational functioning.  With respect to 
avoiding strenuous occupational and recreational activities, 
the examiner did not address this question.

In February 2012, the Veteran representative argued that the 
Veteran's need for more than one insulin injection daily, 
restriction of diet, hypoglycemic and ketoacidosis reactions 
that required monthly visits for health care should warrant 
a 40 percent rating.

In September 2012, the Board again remanded the case for an 
examination and an opinion with respect to regulation of 
activities.

The Veteran underwent a VA general medical compensation 
examination in November 2012.  The examination disability 
benefits questionnaire asks the examiner to determine 
whether regulation of activities is required due to diabetes 
mellitus.  To that question, the examiner checked "no."  
However, with respect to avoiding strenuous activity, the 
examiner reported, "DIABETES DOES NOT PRECLUDE SEDENTARY 
OCCUPATION OR MILD PHYSICAL LABOR.  IT PRECLUDES STRENOUS 
PHYSICAL LABOR DUE TO INSULIN DEPENDENCE [upper case in 
original preserved]."  

The above-mentioned medical evidence is persuasive, as it is 
based on accurate facts and is supported by a rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight); also see Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (medical opinion based upon an inaccurate 
factual premise has no probative value). 

The lay evidence discussed above is competent and credible 
with regard to descriptions of certain symptoms.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. 
Cir. 2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  

Although the November 2012 VA examination report contains 
internal inconsistency, the Board will reconcile those 
shortcomings in favor of the Veteran.  Regardless of the 
examiner's indication that regulation of activities is not 
required, the examiner's ultimate conclusion, presented in 
large-case lettering, makes it clear that strenuous physical 
labor is precluded due entirely to diabetes mellitus.  The 
Board will construe this to mean that strenuous activity, 
whether occupational or recreational, is precluded.  Where 
strenuous activity is medically precluded, the Board can 
resolve any remaining doubt in favor of the Veteran and find 
that the Veteran must avoid strenuous occupational and 
recreational activity.  

The evidence reflects that throughout the appeal period, 
diabetes mellitus has been manifested by a requirement for 
insulin, restricted diet, and regulation of activities that 
require the Veteran to avoid strenuous occupational and 
recreational activity.  Comparing these manifestations with 
the rating criteria, the 40 percent schedular rating 
criteria are more nearly approximated.  The criteria of the 
next higher, 60 percent, schedular rating are not more 
nearly approximated because episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable 
if separately evaluated, are not shown.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which diabetes mellitus 
exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings for diabetes is therefore 
unnecessary. Hart, 21 Vet. App. at 510. 

After considering all the evidence of record, the Board 
finds that the evidence favors the claim.  An initial 40 
percent schedular rating for diabetes mellitus will 
therefore be granted.

TDIU Prior to August 6, 2008

The Veteran contends that service connected disabilities 
prevent him from engaging in substantially gainful 
employment.  In November 2012, a VA physician agreed that a 
service-connected disability would preclude gainful 
employment.  The RO granted TDIU, but only for the latter 
portion of the appeal period.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent 
or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2012).

Age may not be considered as a factor in evaluation service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2012).  

For the portion of the appeal period prior to August 6, 
2008, coronary artery disease was rated 60 percent.  
Considering the grant of benefits in this decision, diabetes 
mellitus was rated 40 percent during that earlier period.  
Right upper extremity peripheral neuropathy is rated 20 
percent, left upper extremity peripheral neuropathy is rated 
20 percent, right lower extremity peripheral neuropathy is 
rated 10 percent, and left lower extremity peripheral 
neuropathy is rated 10 percent during that earlier period.  
The bilateral factors for the upper and lower extremities 
are 4.8 percent and 3.6 percent, respectively.  See 
38 C.F.R. § 4.26.  Thus, the overall service-connected 
schedular rating (90 percent) for the earlier period meets 
the schedular guidelines provided for TDIU.  See 38 C.F.R. 
§§ 4.16 (a), 4.25.

Although during the earlier portion of the appeal period no 
VA examiner had addressed employability, a February 2006 SSA 
decision reflects that the Veteran was deemed unemployable 
due to service-connected ischemic heart disease and diabetes 
mellitus.  The Board finds this persuasive, even though the 
SSA criteria for unemployability might differ from VA's 
criteria.  

The Veteran's Form 21-8940, Veteran's Application For 
Increased Compensation Based On Unemployability, reflects 
that he completed elementary school through 8th grade, but no 
high school.  He has claimed no other education or training.  
He claimed that he last worked in November 2003 and that his 
occupation was truck driver.  The law provides that when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53.  In this case, the Board finds 
that the evidence for TDIU prior to August 6, 2008, is at 
least in relative equipoise.  TDIU for the period prior to 
August 2, 2008, must therefore be granted.  


ORDER

An initial 40 percent schedular rating for diabetes mellitus 
is granted for the entire appeal period, subject to the laws 
and regulations governing payment of monetary benefits. 

For the period prior to August 6, 2008, TDIU is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


